Title: Cabinet Opinions on the Republican and the Catharine, 12 June 1793
From: Jefferson, Thomas,Knox, Henry,Hamilton, Alexander
To: Washington, George


June 12. 1793.
The President having required the opinions of the heads of the three departments on a letter from Governor Clinton of the 9th. inst. stating that he had taken possession of the sloop Polly, now called the Republican, which was arming, equipping and manning by French and other  citizens to cruize against some of the belligerent powers, and desiring to know what further was to be done, and they having met and deliberated thereon, are unanimously of opinion, that Governor Clinton be desired to deliver over to the civil power the said vessel and her appurtenances, to be dealt with according to law: and that the Attorney of the US. for the district of New York be desired, to have such proceedings at law instituted as well concerning the said vessel and her appurtenances, as against all the persons citizens or aliens participating in the armament or object thereof as he shall think will be most effectual for punishing the said offenders, and preventing the said vessel and appurtenances from being applied to the destined purpose: and that if he shall be of opinion that no judiciary process will be sufficient to prevent such application of the vessel to the hostile purpose intended that then the Governor be desired to detain her by force till the further advice of the General government can be taken.
The President having also required the same opinions on the Memorial of the British minister of the 11th. inst. on the subject of the British brigantine Catherine captured by the French frigate the Embuscade within the limits of the protection of the US. as is said, and carried into the harbour of New York, they are of opinion unanimously, that the Governor of N. York be desired to seize the said vessel in the first instance, and then deliver her over to the civil power, and that the Attorney of the US. for the district of New York be instructed to institute proceedings at law in the proper court for deciding whether the said capture was made within the limits of the protection of the US. and for delivering her up to her owners if it be so decided: but that if it shall be found that no court may take cognisance of the said question, then the said vessel to be detained by the Governor until the further orders of the General government can be had thereon.

Th: JeffersonH KnoxAlexander Hamilton

